Citation Nr: 0409138	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-06 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Recognition of F as the veteran's dependent spouse for the 
purpose of an increased rate of VA compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty on December 22, 1944, and 
from February 1945 to February 1946 and from May 1946 to 
March 1949.  

This appeal arises from a August 2000 administrative 
determination and a September 2001 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines, which denied 
recognition of F as the spouse of the veteran for the 
purposes of an increase in VA compensation benefits.  

In November 2000 the veteran submitted a Statement in Support 
of Claim.  He raised a claim for an earlier effective date 
for the award of service connection for pulmonary 
tuberculosis and a total rating based on individual 
unemployability.  The veteran submitted a claim for 
educational benefits for his children in January 2001.  In 
July 2001 the veteran submitted a statement indicating he 
believed the RO had failed to consider the applicable 
presumptive periods for granting service connection for 
pulmonary tuberculosis when they denied his claim in a 
January 30, 1957 rating decision.  He contended the decision 
was erroneous.  The veteran's claims for an earlier effective 
date for service connection for pulmonary tuberculosis and a 
total rating, educational benefits, and clear and 
unmistakable error in a January 30, 1957 rating decision have 
not been developed or certified for appellate review and or 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran and J were married on April 1966.  

2.  The marriage of the veteran and J has not been dissolved 
by death or divorce.  

3.  A March 2001 decision of the Regional Trial Court of the 
Third Judicial Region of the Republic of the Philippines 
ordered J was presumed dead.  

4.  In April 2001 the veteran entered into a marriage with F 
as prescribed by the laws of the Philippines.  

5.  The April 2001 marriage between the veteran and F has not 
been declared void or annulled by the Philippine court, nor 
has J entered a recorded appearance with a Philippine court 
to terminate the 2001 marriage between the veteran and F.

6.  The veteran had knowledge of the legal impediment prior 
to entering into marriage with F; the presumption of death is 
not applicable due to the lack of evidence of a diligent 
search to determine the individual's existence mandated in 
the law governing VA benefits.


CONCLUSION OF LAW

The criteria for recognition of F as the veteran's dependent 
spouse for the purpose of an increased rate of VA 
compensation benefits have not been met.  38 U.S.C.A. §§ 103, 
108, 501, 5124 (West 2002); 38 C.F.R. §§ 3.1, 3.204, 3.205, 
3.212, 3.213 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  As this case arose 
after the RO granted service connection and a total rating, 
the veteran was notified prior to any determination by the RO 
as to how to establish dependent status.  The July 2000 
letter from the RO explained to the veteran the evidence that 
was necessary establish the status of his dependents and 
enclosed the forms for him to complete and return.  When the 
veteran returned his Declaration of Status of Dependents form 
in July 2000 he stated he was married, and separated from J.  
The RO wrote back and explained that a marriage could not be 
contracted if either party was already married and explained 
that the prior marriage must have been terminated by death, 
divorce or be void under the law.  When the veteran responded 
in April 2001 with documents that presumed the death of J, 
they immediately responded in May 2001 and sent the veteran a 
Statement of Disappearance form to be filled out and 
returned.  After the veteran returned the form the RO 
requested a VA Field Examination to investigate the veteran's 
claim that J had disappeared and her whereabouts were 
unknown.  In September 2001 the RO again informed the veteran 
that his marriage to F was invalid and quoted the applicable 
section of the Family Code.  The RO issued a statement of the 
case to the veteran in May 2002.  The veteran was informed at 
every stage of the process and assisted by the RO who 
responded to each of the veteran's statements as to the facts 
regarding his marriage and separation from J.  The RO 
attempted on each occasion to explain why the evidence he had 
submitted was insufficient and to set out the applicable laws 
and regulations and explain what evidence would be considered 
sufficient to support a valid marriage.  In sum, the veteran 
was notified and aware of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

In this case, the initial AOJ decision in September 2001 was 
made before the veteran was notified as illustrated in the 
paragraphs above.  That is, only after that rating action was 
promulgated did the AOJ provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence would be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertained to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In its VCAA notice letter and 
Statement of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  38 C.F.R. § 20.1102; Bernard, supra; 
Sutton, supra.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  An appropriate VA Field Examination was accomplished.  
During the pendency of his claim the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review. 

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible.  Thus, no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case, there has 
been no prejudice to the appellant that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard, supra.

Factual Background.  The veteran was informed by the RO in 
July 2000 that service connection for pulmonary tuberculosis 
and a total rating based on individual unemployability had 
been granted.  The July 2000 letter which notified the 
veteran of that decision also instructed him how to complete 
his claim for dependents.  

The veteran responded in July 2000 and submitted his 
Declaration of Status of Dependents and supporting documents.  
On his Declaration he indicated he was married in 1965 to J.  
They separated in 1971.  In February 1997 he married F.  He 
submitted a Certificate of Marriage which revealed he married 
F on February [redacted], 1997.  

In August 2000 the RO wrote a letter to the veteran denying 
additional VA benefits for F, as his spouse.  The letter 
explained that a marriage could not be contracted if either 
party was already married.  A marriage could not be 
established unless the prior marriage had been terminated by 
death, divorce or annulment or the prior marriage was 
determined to be void under the law.  

In April 2001 the veteran submitted documents from the City 
Civil Registrar and Regional Trial Court which declared J was 
presumed dead in March 2001.  He also sent a copy of a 
Certificate of Marriage revealing he remarried F on April [redacted], 
2001.  

In May 2001 the RO sent the veteran a letter requesting a 
copy of his marriage certificate with J.  They also sent him 
a Statement of Disappearance form to be filled out and 
returned.  

The veteran submitted his Statement of Disappearance in June 
2001.  On the form he indicated J had disappeared and was 
missing.  She had been missing since 1971.  He had last seen 
her in 1972.  For the last ten years the veteran listed her 
place of employment as the [redacted] and [redacted].  He 
had tried to locate her by going to the Police Station and 
had asked people who knew her about her whereabouts.  He had 
not heard from her since her disappearance.  He had her 
declared legally dead in March 2001.  

The RO requested a VA Field Examination in June 2001.  The 
Field Examiner filed his report in July 2001.  He interviewed 
the veteran's former landlady who knew J and her whereabouts 
in the same town where they all resided.  He also located and 
interviewed J.  The deposition of J is paraphrased in part as 
follows:

I married the veteran on April [redacted], 1966.  
They had four children.  In July 1971 she 
went to visit her mother on vacation.  
Her sister JC went to her home and found 
the veteran living with another woman in 
their home.  She returned home found the 
veteran living with F.  After talking 
with them she realized F was not leaving 
and decided she might as well leave 
herself.  She left and rented a house 
near their old residence.  She never left 
Olongapo city.  She was in contact with 
the veteran and they saw each other 
because of their children.  He and F 
visited her house and ate there.  When 
the last child of the veteran was born 
she had visited him in their new 
residence.  She had not disappeared the 
veteran had know where she was after 
their separation with their children.  

The VA Field Examiner also deposed F.  Her deposition may be 
paraphrased in part as follows:

When she met the veteran he had 
previously been married but was already 
separated from his wife.  He had admitted 
to her he was legally married to his 
wife.  She had come to know J when she, 
the veteran and F lived and stayed in the 
same house.  She was aware at that time 
that J was the legal wife of the veteran.  
She knew where J currently resided.  She 
and the veteran used to visit J and J 
used to visit them.  She did not know 
what had happened to their marital 
relationship.  She had agreed to marry 
him knowing he was previously legally 
married and his first wife was still 
alive to be able to receive an allotment 
from the US veteran.  She believed the 
marriage was valid because their was an 
order from the court.  

The veteran was deposed by the VA examiner in July 2001.  His 
deposition may be paraphrase in part as follows:

She stated that J had left him.  He did 
not know where she was.  Five or six 
years ago he had visited his children and 
J was there.  He had not spoken to her.  

The RO denied the veteran's claim to recognize F as his legal 
spouse in a September 2001 Administrative Decision.  The RO 
informed the veteran of that decision in a September 2001 
letter.  They explained that according to Article 41 of the 
New Family Code, "A marriage contracted by a person during 
the subsistence of a previous marriage shall be null and 
void, unless before the celebration of the subsequent 
marriage, the prior spouse had been absent for four 
consecutive years and the spouse present had a well-founded 
belief that the absent spouse was already dead."  The RO 
also set out the provisions of 38 C.F.R. § 3.212(a).  

Relevant Laws and Regulations.  For the purpose of 
establishing entitlement to a higher rate of compensation 
based on the existence of a dependent, VA will require 
evidence which satisfies the requirements of 38 C.F.R. 
§ 3.204.  38 C.F.R. § 3.213 (2003).  

VA shall require the types of evidence indicated in 38 C.F.R. 
§§ 3.205 through 3.211 where: the claimant does not reside 
within a state; the claimant's statement on its face raises 
questions of its validity; the claimant's statement conflicts 
with other evidence of record; or there is a reasonable 
indication, in the claimant's statement or otherwise, of 
fraud or misrepresentation of the relationship in question.  
38 C.F.R. § 3.204(a)(2).  

In the absence of conflicting information, proof of marriage 
which meets the requirements of paragraph (a) of this section 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record, evidence would warrant acceptance of the marriage as 
valid.  Where necessary to determination because of 
conflicting information or protest by a party having an 
interest therein, proof of termination of a prior marriage 
will be shown by proof of death, or a certified copy or 
certified abstract of final decree of divorce or annulment 
specifically reciting the effects of the decree.  38 C.F.R. 
§ 3.205(b).  

If satisfactory evidence is produced establishing the fact of 
continued and unexplained absence of any individual from his 
or her home and family for a period of 7 years or more and a 
diligent search disclosed no evidence of his or her existence 
after the date of disappearance, and if evidence as provided 
in 38 C.F.R. § 3.311 cannot be furnished, the death of such 
individual as of the expiration of such period may be 
considered as sufficiently proved.  No State law providing 
for presumption of death will be applicable to claims for 
benefits under the laws administered by VA and the finding of 
death will be final and conclusive except where suit is filed 
for insurance under 38 U.S.C.A. § 1984.  38 C.F.R. § 3.212 
(2003).  

Spouse means a person of the opposite sex whose marriage to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j).  

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage of the law, 
or the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).  

A copy or abstract of the public record of marriage, or a 
copy of the church record of marriage, containing sufficient 
data to identify the parties, the date and place of marriage, 
and the number of prior marriages if shown on the official 
record, or, the original certificate of marriage.  38 C.F.R. 
§ 3.205(a) (2003).  

The legal existence of a marriage for VA purposes is governed 
by "the law of the place where the parties resided at the 
time of the marriage or the law of the place where the 
parties resided when the rights to benefits accrued."  38 
U.S.C.A. § 103(c) (West 1991); 38 C.F.R. § 3.1(j) (2002);  
see also Badua v. Brown, 5 Vet. App. 472, 474 (1993).  It is 
undisputed that the marriage between the veteran and J. and 
the marriages between the veteran and F took place in the 
Philippines.  As such, Philippine law governs determinations 
as to whether those marriages, and any terminations thereof, 
were valid.  See Brillo v. Brown, 7 Vet. App. 102, 105 
(1994).  

Article 83 of the Civil Code of the Philippines provides that 
any marriage contracted by a person during the lifetime of 
the first spouse of such person with any other person shall 
be illegal and void from its performance unless "the first 
marriage was annulled or dissolved; or the first spouse had 
been absent for seven consecutive years at the time of the 
second marriage without the spouse present having news of the 
absentee being alive, or if the absentee, though he has been 
absent for less than seven years, is generally considered as 
dead and believed to be so by the spouse present at the time 
of contracting such subsequent marriage, or if the absentee 
is presumed dead.  The marriage so contracted shall be valid 
in any of the three cases until declared null and void by a 
competent court."  Badua v. Brown, 5 Vet. App. 472 (1993); 
Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).  

Under Article 41 of the New Family Code of the Philippines, 
the time for presumption of death to arise has been shortened 
to four years, and the spouse present must have a well-
founded belief that the absent spouse was already dead. See 
Republic of the Philippines v. Nolasco, 1993 Philippine S. 
Ct. Lexis 5633 (1993).

The presumption of death provision set out in 38 U.S.C.A. § 
108 (West 2002) provides:

(a) No State law providing for presumption of death shall be 
applicable to claims for benefits under laws administered by 
the Secretary.

(b) If evidence satisfactory to the Secretary is submitted 
establishing the continued and unexplained absence of any 
individual from that individual's home and family for seven 
or more years, and establishing that after diligent search no 
evidence of that individual's existence after the date of 
disappearance has been found or received, the death of such 
individual as of the date of the expiration of such period 
shall be considered as sufficiently proved.

Under 38 C.F.R. § 3.205(a) (2002), the existence of a 
marriage may be established by a copy of the public record of 
marriage, certified or attested, or by an abstract of the 
public record, containing sufficient data to identify the 
parties, the date and place of marriage, and the number of 
prior marriages by either party if shown on the official 
record, issued by the officer having custody of the record or 
one authorized to act for such officer bearing the seal of 
such officer, or otherwise properly identified, or a 
certified copy of the church record of marriage.

Under Article 3 of the New Family Code of the Philippines, 
the formal requisites of marriage are: (1) Authority of the 
solemnizing officer; (2) a valid marriage license except in 
cases provided for in Chapter 2 of this Title; and (3) a 
marriage ceremony which takes place with the appearance of 
the contracting parties before the solemnizing officer and 
their personal declaration that they take each other as 
husband and wife in the presence of not less than two 
witnesses of legal age.

Article 4 of the New Family Code of the Philippines provides 
that the absence of any of the essential or formal requisites 
shall render the marriage void ab initio, except as stated in 
Article 35 (2).

Under Article 34 of the New Family Code of the Philippines, 
no license shall be necessary for the marriage of a man and a 
woman who have lived together as husband and wife for at 
least five years without any legal impediment to marry each 
other.  The contracting parties shall state the foregoing 
facts in an affidavit before any person authorized by law to 
administer oaths. The solemnizing officer shall also state 
under oath that he ascertained the qualifications of the 
contracting parties and found no legal impediment to the 
marriage.

Analysis.  The fact of the veteran's marriage to F in April 
2001 is not in dispute.  The record contains proof of such 
marriage being consistent with 38 C.F.R. § 3.205(a).  The 
matter on appeal hinges on whether or not J. is presumed to 
be dead at the time of the April 2001 marriage.  

The veteran obtained a decree from a Philippine court in 
March 2001 that his former spouse, J, was presumed dead for 
all legal purposes, thus leaving him with the legal capacity 
to marry F.  He subsequently married F.  The veteran obtained 
a declaration of presumptive death under Philippine law in a 
competent Philippine court.  He followed the legal 
requirements as set out under Philippine law to file and 
effectuate such declaration.  Having obtained such he was 
free to contract to marry F under Philippine law.  

However, statements made by the parties involved, to include 
some of the veteran's own conflicting declarations, indicate 
that the veteran was aware of the fact that J was not dead or 
missing at the time he married F.  Even assuming, arguendo, 
that J was "absent" from the time of the veteran's last 
communication with her in 1972 until his April 2001 marriage 
to F, the law requires a "well-founded belief" that she was 
dead.  There is no such evidence in this case.  While the 
veteran obtained an order presuming her dead in March 2001, 
the decision was predicated on the veteran's false testimony 
that J had been missing since 1971 and that his efforts to 
locate her were futile.  As noted above, upon a VA field 
investigation, F testified that she agreed to marry the 
veteran knowing he was previously legally married and his 
first wife was still alive to be able to receive an allotment 
from the "US veteran".  J's statements are to the effect 
that she was in contact with the veteran and they saw each 
other because of their children.  She indicated that the 
veteran  and F visited her at her home and, when the last 
child of the veteran was born, she had visited him in their 
new residence.  J added that she had not disappeared and the 
veteran knew where she with their children after their 
separation.  The veteran's own statements on the matter are 
contradictory; when deposed by the VA in July 2001, he stated 
that J had left him and he did not know where she was but 
then added that, five or six years ago (which was before he 
married F), he had visited his children and J was there.  The 
VA field investigation report makes clear that the veteran 
not only knew that J was alive at the time of his April 2001 
marriage; he knew her whereabouts.  Before an individual may 
be presumed dead under VA law for the purposes of VA 
benefits, a diligent search must be made to determine the 
individual's existence.  38 U.S.C.A. § 108 (West 2002).  The 
records reflects no such search.  Rather, the overwhelming 
preponderance of the evidence (statements from F, J, and some 
of the veteran's own statements) shows that the veteran was 
aware of the fact that J was not dead.  Therefore, the Board 
finds that J could not be presumed to be dead in March 2001.  
Id. 

The evidence in this case demonstrates that the veteran and F 
could not have married without any legal impediment to marry 
each other.  Based on the foregoing, the Board concludes that 
the veteran's April 2001 marriage to F was not valid.

Even if the Board were to hold that, under Philippine law, 
the veteran was now legally married to his second spouse, as 
indicated by the Court in the case of Brillo, 7 Vet. App. at 
104-5, in addition to the presumption of death under 
Philippine law, there is a presumption of death under VA law.  
The Court in Brillo declined to resolve the question of which 
presumption should be applied when determining the validity 
of a second marriage.  However, the Board interprets the 
Court's holding in Brillo to mean that in an appropriate 
case, the Board may decline to apply the presumption of death 
under Philippine law due to the lack of evidence of a 
diligent search to determine the individual's existence 
mandated in the law governing VA benefits.  The Board finds 
that this is an appropriate case for application of 38 
U.S.C.A. § 108 and its diligent search requirement.  

The Board also notes that 38 U.S.C.A. § 6103(a) (West 2002) 
provides that whoever knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper concerning any claim for VA 
benefits shall forfeit all rights, claims, and benefits under 
all laws administered by the VA (except laws pertaining to 
insurance benefits).  In light of the field investigation and 
the statements made by the parties involved, the Board has 
considered whether it must address this issue.  If the 
veteran's benefits were forfeited, this claim would be 
effectively rendered moot, as he would lose all VA 
compensation.  However, the issue has not been raised by the 
RO.  As the RO has not adjudicated any other issue, the Board 
may not unilaterally take jurisdiction of this case under 38 
U.S.C.A. § 6103(a).

Based on the foregoing, the Board has determined that the 
criteria for recognition of F as the veteran's dependent 
spouse for VA benefit purposes have not been met.  
Dedicatoria, 8 Vet. App. at 445.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).









ORDER

The claim for recognition of F as the veteran's dependent 
spouse for the purposes of an increase in the rate of VA 
compensation benefits, is denied.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



